As filed with the Securities and Exchange Commission on March 12, 2014 Registration No. 333-194471 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SALEEN AUTOMOTIVE, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 45-2808694 (I.R.S. Employer Identification No.) 2735 Wardlow Road, Corona, CA (Address of Principal Executive Offices) (Zip Code) Saleen Automotive, Inc. 2013 Omnibus Incentive Plan (Full Title of the Plan) Steve Saleen c/o Saleen Automotive, Inc. 2735 Wardlow Road Corona, CA 92882 (Name and Address of Agent for Service) (800) 888-8945 (Telephone Number, Including Area Code, of Agent for Service) Copies to: Louis Wharton, Esq. Stubbs Alderton & Markiles, LLP 15260 Ventura Boulevard, 20th Floor Sherman Oaks, CA 91403 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ 1 TERMINATION OF REGISTRATION Saleen Automotive, Inc. (the “ Registrant ”) is filing this Post-Effective Amendment to the Registration Statement on Form S-8, File No. 333-194471 (the “ Prior Registration Statement ”), to deregister all securities that were previously registered and remain unsold or otherwise unissued under the Saleen Automotive, Inc. 2013 Omnibus Incentive Plan and for which the Prior Registration Statement has remained in effect. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the undersigned registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to the Prior Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Corona, California, on March 12, 2014. SALEEN AUTOMOTIVE, INC. (Registrant) By: /s/ Steve Saleen Steve Saleen Chief Executive Officer & President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment to the Prior Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Steve Saleen Chief Executive Officer, President & Director March 12, 2014 Steve Saleen (Principal Executive Officer) /s/ David Fiene Chief Financial Officer & Secretary March 12, 2014 David Fiene (Principal Financial and Accounting Officer) /s/ Jonathan A. Michaels General Counsel & Director March 12, 2014 Jonathan A. Michaels /s/ Gary Freeman Director March 12, 2014 Gary Freeman /s/ Jeffrey Kraws Director March 12, 2014 Jeffrey Kraws
